 

Exhibit 10.5

MARKETING AND CUSTOMER RELATIONS AGREEMENT

This MARKETING AND CUSTOMER RELATIONS AGREEMENT (“Agreement”) is made and
entered into as of September 30, 2014 (the “Effective Date”), by and between
VIVINT SOLAR DEVELOPER, LLC, a Delaware limited liability company (together with
its successors and permitted assigns, “Vivint Solar”), and VIVINT, INC., a Utah
corporation (together with its successors and permitted assigns “Vivint”). Each
of Vivint Solar and Vivint may also be referred to herein individually as a
“Party”, and collectively as the “Parties”.

RECITALS

WHEREAS, Vivint Solar and Vivint are affiliate business entities, under the
common control and ownership of 313 Acquisition LLC, a Delaware limited
liability company.

WHEREAS, the Parties have been operated as an interrelated business enterprise,
but are undertaking to separate their operations, and this Agreement sets forth
the terms under which the Parties will engage in various cross-marketing and
other potential customer and customer-focused efforts.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1.    Definitions. Any capitalized term used but not defined in this Agreement
will have the meaning set forth for that term in the Master Framework Agreement
of even date herewith between Vivint and Vivint Solar, Inc. (the “Master
Framework Agreement”).

2.    Provision of Services; Standard of Performance.

(a)     Services.

(i)    The performing Party will provide (or, subject to Section 6(b), cause one
or more of its Affiliates, Subsidiaries or Subcontractors to provide) to the
requesting Party the services specified in the service schedules (each, a
“Service” and collectively, the “Services,” and each schedule, a “Service
Schedule”), the form of which is attached as Exhibit 1.

(ii)    If a Party desires the other Party to provide a new Service, the
requesting Party will provide reasonable advance written notice of the desired
new Service. The Parties will negotiate in good faith whether and on what terms
the Party requested to provide the Service will provide such Service. If the
Parties’ agree that the new Service will be provided, the Parties will agree
upon and execute a Service Schedule describing the new Service, including the
Fees applicable to such Service.

(b)    Performance Standards. The performing Party will perform the Services
with the same degree of care and diligence that it performs its own operations,
in a diligent and workmanlike manner in accordance with industry standards and
otherwise in accordance with all performance standards described in the
applicable Service Schedule (the “Performance Standards”). The performing Party
will ensure that any Subsidiaries or Subcontractors providing any Services
comply with the Performance Standards.

(c)    Service Interruptions. The performing Party will provide to the
requesting Party reasonable advance notice of any scheduled interruption or
other unavailability that is reasonably likely to materially interrupt or
otherwise affect any Service.

3.    Scope of Relationship. Subject to the Non-Competition Agreement of even
date herewith between Vivint and Vivint Solar, Inc. (the “Non-Compete
Agreement”):

(a)    Non-Exclusive.   The business relationship described in this Agreement is
not exclusive and nothing in this Agreement shall prevent either Party from
independently pursuing a market opportunity with any other party.

 

 

 

 

1

Marketing & Customer Relations Agreement

 

 

Vivint Solar Developer, LLC & Vivint, Inc.

 

--------------------------------------------------------------------------------

 

(b)    Reserved Rights.   Each Party reserves the right to (i) establish
relationships with third parties to market and sell its products, and
(ii) solicit orders directly from and sell directly to any customer.

(c)    Internal Promotion.   Each Party will inform and educate its organization
about the nature of the business relationship between the Parties and the other
Party’s products and services.

4.    Payment.

(a)    Fees.   The requesting Party will pay to the performing Party the amount
set forth for each Service as set forth in the applicable Service Schedule (the
“Fees”), subject to the performing Party’s performance of the Services in
accordance with this Agreement and such Service Schedule.

(b)    Invoices.   The performing Party will issue invoices for Services no
later than fifteen (15) days after the last day of each calendar month during
the term of this Agreement for the Services provided by such Party to the
requesting Party for that calendar month. If the requesting Party disputes in
good faith any invoice, such Party will provide written notice to the performing
Party and the Parties will negotiate in good faith to resolve the dispute. If
the Parties cannot resolve the dispute after a reasonable period of good faith
negotiation, either Party may submit the dispute for resolution under the
dispute resolution procedures set forth in Section 9(c). The requesting Party
will pay properly invoiced and undisputed Fees within thirty (30) days of
receipt of the invoice by wire transfer to the performing Party at an account
provided by such Party to the requesting Party.

(c)    Taxes.   Unless explicitly stated on a Service Schedule, the Fees are
inclusive of all U.S. federal, state or local or non-U.S. sales, use, goods and
services, value added or other similar Taxes or duties or other fees, however
designated. If the provision of the Services or the relationship created between
the Parties under this Agreement gives rise to any Tax (other than a Tax based
on the performing Party’s income), that Tax will be the responsibility of the
performing Party, unless that Tax is explicitly excluded from the Fee and
described on the applicable Service Schedule. The Parties will cooperate with
each other in order to minimize Taxes subject to this Section 3(c) and to carry
out the intent of this Agreement. Each Party is responsible for its own income,
franchise, business and occupation and similar Taxes.

5.    Term and Termination; Extension, Termination and Reduction of Services.

(a)    Term.

(i)    This Agreement will commence on the Effective Date and will continue for
a thirty-six (36) month period (“Initial Term”), renewing automatically from
year-to-year (each a “Renewal Term”) unless either Party provides written notice
of non-renewal at least sixty (60) days before the expiration of the them
current Initial Term or Renewal Term (collectively, the “Term”).

(ii)    If this Agreement should not be renewed pursuant to Section 5(a)(i), it
will continue in full force and effect until the expiration date for all
then-effective Services set forth in relevant Service Schedule, including any
extension of such Services by the Parties in accordance with Section 5(b).

(b)    Services Extension, Termination or Reduction.

(i)    If the requesting Party desires to extend the term of any existing agreed
Service, such Party will provide the performing Party with written notice of the
desired extended term for such Service. If the Parties agree to extend the term
for such Service, the Parties will amend the applicable Service Schedule.

(ii)    Services Termination or Reduction.   Services Schedule to this Agreement
shall specify whether and on what terms a requesting Party may terminate or
reduce the scope or quantity of such Services Schedules. Upon termination of any
Service Schedule, the performing Party will no longer be obligated to provide
the applicable Service. If the requesting Party so reduces any Services, the
Parties will amend the applicable Service Schedule to reflect the reduction.

(c)    Termination of Agreement for Material Breach.   Either Party may
terminate this Agreement upon written notice to the other Party if the other
Party materially breaches any material term or condition of this Agreement and
fails to correct the breach within thirty (30) days following written notice
specifying the breach.

(d)    Effect of Termination. Upon termination or expiration of this Agreement:

(i)    the Parties will cooperate to effect an orderly, efficient, effective and
expeditious winding-up of the Services;

 

 

 

 

2

Marketing & Customer Relations Agreement

 

 

Vivint Solar Developer, LLC & Vivint, Inc.

 

--------------------------------------------------------------------------------

 

(ii)     within ten (10) business days after the date of termination or
expiration, the performing Party will return to the requesting Party any and all
of the requesting Party’s materials, equipment, and Confidential Information
related to the Services, including all copies, then in the performing Party’s
possession or control;

(iii)    the requesting Party will have no obligation to pay for any terminated
Services performed after the effective date of the termination or expiration;
and

(iv)    the performing Party will have no further obligation to perform any
Services under this Agreement or any Schedule.

Termination of this Agreement by either Party will not act as a waiver of any
breach or as a release of either Party from any liability for any breach.
Termination of this Agreement by a Party will be without prejudice to any other
right or remedy of that Party under this Agreement or applicable Law.

(e)    Survival.   The following Sections will survive any termination of this
Agreement: Sections 4(a) (with respect to amounts owed as of termination), 5,
9(c), 10, 11, 13, and 14.

6.    Performing Party Personnel.

(a)    Personnel.   The performing Party will provide the Services using
sufficient numbers of qualified personnel with appropriate experience and
training to perform the Services, and will use commercially reasonable efforts
to retain existing personnel with that experience and training or hire and train
other qualified personnel to provide the Services.

(b)    Subcontractors.

(i)    Subject to the performing Party’s obligations under Section 6(a), and
solely if permitted pursuant to the applicable Service Schedule, the performing
Party may use subcontractors, independent contractors, and/or consultants
(collectively, “Subcontractors”), as useful or necessary in such Party’s
reasonable discretion, to perform the Services.

(ii)    Any Affiliates, Subsidiaries or Subcontractors used to provide Services
must: (x) meet the applicable Performance Standards; and (y) be bound in writing
by confidentiality obligations at least as protective as those that bind the
performing Party under the terms of the Master Framework Agreement. The
performing Party will be responsible for any Services performed by it or its
Subsidiaries or Subcontractors, including all such Persons’ employees and
consultants or other third Persons, and will be liable for any acts or omissions
of those Persons that would be a breach of this Agreement if committed by the
performing Party to the same extent as if the performing Party was performing
(or failing to perform) itself. The requesting Party will not be responsible for
any costs or expenses associated with the performance of Services by
Subsidiaries or Subcontractors of the performing Party except as expressly set
forth in a Service Schedule. The performing Party’s use of a Subsidiary or
Subcontractor to perform Services will not relieve such Party of its obligations
under this Agreement. If the performing Party uses any Subsidiaries or
Subcontractors to provide any Services, then the performing Party will ensure
that those Subsidiaries and Subcontractors grant to the performing Party
sufficient assignments, licenses and other rights to enable the performing Party
to grant the assignments, licenses and other rights to the requesting Party as
necessary in relation to the applicable Services and as set forth in this
Agreement and the applicable Service Schedule.

7.    Cooperation; Access.

(a)    Cooperation.   The Parties will reasonably cooperate in good faith with
each other in connection with the provision of the Services.

(b)    Access.   The performing Party will make reasonably available during
regular business hours (or otherwise upon reasonable prior written notice by the
requesting Party to the performing Party) to the requesting Party or its
Representatives all: (i) personnel designated by the performing Party to provide
the Services; (ii) books and records maintained by the performing Party in
connection with this Agreement and other information or materials reasonably
requested by the requesting Party for the purpose of exercising general
oversight and monitoring of the performance of the Services; and (iii) records
that the performing Party has prepared or maintained in providing the Services
in order for the requesting Party to verify the accuracy of the Fees and the
proper performance of Services.

(c)    Security.   For any work performed on the requesting Party’s premises,
the performing Party will comply with the security, confidentiality, safety and
health policies of the requesting Party. The performing Party will take
commercially reasonable

 

 

 

 

3

Marketing & Customer Relations Agreement

 

 

Vivint Solar Developer, LLC & Vivint, Inc.

 

--------------------------------------------------------------------------------

 

precautions to prevent, and will be responsible for, any injury to any Persons
(including employees of the requesting Party) or damage to property (including
the requesting Party’s property) arising from or relating to the performing
Party’s performance of the Services or the use by the performing Party of any of
the requesting Party’s equipment, tools, facility or other property in
performing the Services.

8.    Coordination Regarding Cross-Sales. Each Party shall notify the other
Party as soon as reasonably possible of a successful cross-sale with the other
Party’s customer. The Parties shall develop procedures and protocols as they
determine necessary from time to time during the Term relating to the addition
of a Project to a location where Vivint Services are being performed or the
addition of Vivint Services to an existing Project location in order to ensure
that any calibrations, upgrades or other activities relating to the installed
Product are completed efficiently and with minimal interruption to the existing
services being provided by Vivint Solar or Vivint, as applicable, and the
Parties shall follow such procedures and protocols.

9.    Process Management; Meetings; Dispute Resolution.

(a)    Marketing Managers. In order to facilitate the general intent and the
terms of this Agreement, each of the Parties has designated the individual below
as a marketing manager (each, a “Marketing Manager”) to coordinate and manage
the Services under this Agreement and to serve as the principal contact in
connection with the Services:

 

 

For Vivint Solar:

  

Chris Lundell

 

 

  

801-229-7825

 

 

  

chris.lundell@vivintsolar.com

 

 

 

 

 

For Vivint:

  

Jefferson Lyman, Chief Marketing Officer

 

 

  

801-229-7811

 

 

  

jefferson.lyman@vivint.com

Each Party may change the designation of its Marketing Manager upon delivery of
written notice to the other Party.

(b)     Periodic Meetings.   The Marketing Managers and each Party’s relevant
function leads will meet as often, and in no event less often than every
quarter, to review the each Party’s performance of the Services by function and
to verify the Fees invoiced by the performing Party.

(c)     Dispute Resolution.   If a dispute arises regarding the interpretation
or execution of this Agreement, the Marketing Managers will negotiate in good
faith and attempt to resolve that dispute. If the Marketing Managers are unable
to resolve a dispute within five (5) business days, then the Parties will refer
the dispute to an executive of each of Vivint Solar and Vivint. If the
executives are unable to resolve a dispute within two (2) weeks, then (and only
then) either Party may pursue legal recourse pursuant to the terms of the Master
Framework Agreement.

10.    No Other Arrangements.   The Parties acknowledge and agree that this
Agreement and the Non-Compete Agreement are the sole and complete agreement of
the Parties with respect to their marketing, cross-marketing and, together with
the other Transaction Agreements, other potential customer and customer-focused
efforts.

11.    No Representations or Warranties.   Neither Party makes any warranties,
either express or implied, as to the Services or their accuracy or any result to
be obtained therefrom, or any other subject matter of this Agreement; and each
Party hereby expressly disclaims any implied warranties of merchantability,
fitness for any particular purpose and any warranties that may arise from course
of dealing, course of performance or usage of trade.

12.    Trademarks and Trade Names

(a)     License.   During the term of this Agreement, each Party (“Licensor”)
grants to the other (“Licensee”) the right to use the trademarks, marks, and
trade names that Licensor may adopt from time to time (“Marks”) solely in
connection with the performance of the activities that are permitted by this
Agreement.

(b)    Use.   Licensee will apply, use, and reproduce at least one of the Marks,
in the size, place, and manner Licensor may indicate from time to time, on each
copy of promotional materials, including without limitation, advertisements,
sales literature, and promotional materials. Licensee will use such Marks only
in a manner that complies in all material respects with Licensor’s trademark
usage policies in effect from time to time.

 

 

 

 

4

Marketing & Customer Relations Agreement

 

 

Vivint Solar Developer, LLC & Vivint, Inc.

 

--------------------------------------------------------------------------------

 

(c)    Assignment of Goodwill.   If Licensee, in the course of performing its
services hereunder, acquires any goodwill or reputation in any of the Marks, all
such goodwill or reputation will automatically vest in Licensor when and as, on
an on-going basis, such acquisition of goodwill or reputation occurs, as well as
at the expiration or termination of this Agreement, without any separate payment
or other consideration of any kind to Licensee, and Licensee agrees to take all
such actions necessary to effect such vesting.

13.    Indemnification; Limitation of Liability; Other.

(a)    Indemnification by Vivint.   Except to the extent directly caused by the
negligence or willful misconduct of Vivint Solar, and without limiting any other
Transaction Agreement, Vivint hereby agrees to defend, pay, indemnify, and hold
Vivint Solar (and its Representatives, Subsidiaries, and other Affiliates, other
than Vivint and all direct and indirect subsidiaries of APX Parent Holdco, Inc.)
and its Subcontractors harmless from and against any and all claims, demands,
proceedings, judgments, and other liabilities of every kind, and all reasonable
expenses incurred in investigation and resisting the same (including reasonable
attorneys’ fees), resulting from or in connection with all third Person Actions
arising from or relating to: (i) the gross negligence or willful misconduct of
Vivint, Vivint’s Representatives, Subsidiaries or Subcontractors, or any third
Person performing Services on behalf of Vivint under this Agreement; or (ii) the
failure by Vivint to comply with its obligations to any Vivint employee,
including payment of wages, provision of benefits, and payment of employment
Taxes.

(b)    Indemnification by Vivint Solar.   Except to the extent directly caused
by the negligence or willful misconduct of Vivint, and without limiting any
other Transaction Agreement, Vivint Solar hereby agrees to defend, pay,
indemnify, and hold Vivint (and its Representatives, Subsidiaries, and other
Affiliates, other than Vivint Solar and all direct and indirect subsidiaries of
Vivint Solar, Inc.) and its Subcontractors harmless from and against any and all
claims, demands, proceedings, judgments, and other liabilities of every kind,
and all reasonable expenses incurred in investigation and resisting the same
(including reasonable attorneys’ fees), resulting from or in connection with all
third Person Actions arising from or relating to: (i) the gross negligence or
willful misconduct of Vivint Solar, Vivint Solar’s Representatives, Subsidiaries
or Subcontractors, or any third Person performing Services on behalf of Vivint
Solar under this Agreement; or (ii) the failure by Vivint Solar to comply with
its obligations to any Vivint Solar employee, including payment of wages,
provision of benefits, and payment of employment Taxes.

(c)    Indemnification Process.   If either Party seeks indemnification under
this Section 13, then that Party will promptly notify the indemnifying Party in
writing of the Action for which indemnification is sought, but the failure to
give such notice will not relieve the indemnifying Party of its obligations
under this Agreement except to the extent that the indemnifying Party was
actually and materially prejudiced by that failure. The indemnifying Party will
have the right to control the defense and settlement of the Action, but the
indemnified Party may, at its option and expense, participate and appear on an
equal footing with the indemnifying Party. The indemnifying Party may not settle
the Action without the prior written approval of the indemnified Party, which
approval will not be unreasonably withheld, conditioned or delayed.

(d)    Limitation of Liability.   Except for any breach by a Party of the
confidentiality provisions of the Master Framework Agreement and liability
arising from the gross negligence or willful misconduct of a Party (including
liability arising from damage to personal property or the death or injury of any
Person caused by the gross negligence or willful misconduct of a Party), neither
Party will have any liability to the other Party under this Agreement for
compensatory, punitive, special, incidental or consequential damages (including
loss of profits), regardless of the circumstances under which those damages
arose, even if advised of the possibility of those damages. Except for: (i) any
breach by a Party of the confidentiality provisions of the Master Framework
Agreement; (ii) each Party’s obligation to indemnify the other in accordance
with this Section 13; and (iii) and liability arising from the gross negligence
or willful misconduct of a Party (including liability arising from damage to
personal property or the death or injury of any Person caused by the gross
negligence or willful misconduct of a Party), the maximum liability of either
Party under this Agreement, including with respect to the performance or breach
of this Agreement, whether in contract, in tort (including negligence and strict
liability) or otherwise, will not exceed greater of $5,000,000 or the aggregate
amount of all Fees paid hereunder.

14.    Master Framework Agreement.   This Agreement is governed by the Master
Framework Agreement, including the provisions of Sections 4 (Confidentiality)
and 6 (Miscellaneous) of the Master Framework Agreement.

[SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 

5

Marketing & Customer Relations Agreement

 

 

Vivint Solar Developer, LLC & Vivint, Inc.

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGES TO MARKETING AND CUSTOMER RELATIONS AGREEMENT]

IN WITNESS WHEREOF, the Parties have executed this Marketing and Customer
Relations Agreement as of the date first written above.

 

 

VIVINT SOLAR:

 

 

 

VIVINT SOLAR DEVELOPER, LLC

a Delaware limited liability company

 

 

By:

 

/s/ Greg Butterfield

 

Name:

 

Greg Butterfield

 

Title:

 

Chief Executive Officer

[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]

 

 

 



 

 

 

 

6

Marketing & Customer Relations Agreement

 

 

Vivint Solar Developer, LLC & Vivint, Inc.

 

--------------------------------------------------------------------------------

 

 

VIVINT: 

 

 

 

VIVINT, INC.,

a Utah corporation

 

 

 

By:

 

/s/ Alex Dunn

 

 

Name:

 

Alex Dunn

 

 

Title:

 

President

 

 

 

 

 

 

 

7

Marketing & Customer Relations Agreement

 

 

Vivint Solar Developer, LLC & Vivint, Inc.

 

--------------------------------------------------------------------------------

 

Exhibit 1

Form of Service Schedule to Marketing and Customer Relations Agreement

1.

Schedule #: [     ]

2.

Start/End Date: The Services described in this Schedule will begin on [DATE] and
end on [DATE], unless otherwise agreed in writing [(email with mutual
acknowledgement of the change acceptable)] between the Parties.

3.

Summary of Services:

 

Service Name

Description

Fee

 

[Describe the Service(s) to be provided in appropriate detail.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Performance Standards: [State minimum performance expected for the Services, if
applicable.]

5.

Reporting Obligations: [State minimum expected reporting obligation, or attach
form or report, if applicable.]

6.

Project Manager:

Vivint Solar: [name]

Vivint: [name]

7.

Permitted to Use Subcontractors?

Vivint Solar: [Yes][No][N/A]

Vivint: [Yes][No][N/A]

 

 

 

 

 

8

Marketing & Customer Relations Agreement

 

 

Vivint Solar Developer, LLC & Vivint, Inc.

 